IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                 November 17, 2006 Session

                 GALADRIEL BASHAM v. MARK K. GREAVES

                     Appeal from the Circuit Court for Davidson County
                       No. 00C-1558     Marietta M. Shipley, Judge



                No. M2006-00281-COA-R3-CV - Filed on December 11, 2006



WILLIAM C. KOCH , JR., P.J., M.S., concurring.


        This appeal is yet another effort to provide the courts with a permissible vehicle for
circumventing the legislatively mandated “locality rule” uniquely applicable to medical malpractice
cases. Galadriel Basham seeks to hold the trial court in error for using an instruction based on the
Tennessee Pattern Jury Instructions. She insists that the trial court should have given a broader
instruction equating the nationwide “community” of board-certified emergency room physicians with
the geographical concept of “community” plainly embodied in Tenn. Code Ann. § 29-26-115(a)(1)
(Supp. 2006).

        Ms. Basham cannot make this argument now because she failed to request the trial court to
give a broader instruction. Rule v. Empire Gas Corp., 563 S.W.2d 551, 554 (Tenn. 1978)
(distinguishing between erroneous instructions and omitted instructions for the purpose of Tenn. R.
Civ. P. 51.02); Jones v. Tenn. Farmers Mut. Ins. Co., 896 S.W.2d 553, 556 (Tenn. Ct. App. 1994).
Parties who failed to take actions reasonably available to them to prevent or nullify the harmful
effect of an error are not entitled to relief on appeal. Tenn. R. App. P. 36(a).



                                              _______________________________
                                              WILLIAM C. KOCH, JR., P.J., M.S.